El Juez Asociado Se. Fbanco Soto,
emitió la opinión del tribunal.
En este caso se solicita por el apelado' la desestimación del recurso de apelación establecido por el demandado ape-lante, y se funda la parte apelada en que dicho recurso fué interpuesto seis días después de registrada la sentencia.
*450El apelante se opone alegando que el procedimiento es-cogido por la demandante no lia sido el especial que dis-pone la ley sobre desahucio, aprobada en marzo 9, 1905, y que en su consecuencia el término que rig’e para apelar es el señalado en la Ley de Enjuiciamiento Civil.
El apelante, para probar su oposición,' ha presentadlo una declaración jurada suscrita por su abog’ado, sin obje-ción de la otra parte, y por ella se comprueba que no fue ce-lebrada la primera comparecencia a que se contrae la sec-ción 4a. de la ley de desahucio, supra-, y que impugnado el emplazamiento por haberse librado en la forma ordinaria, la corte inferior resolvió desestimar la impugnación, decla-rando que la demandante para obtener el desahucio, podía optar por el procedimiento ordinario o el especial de la ley de desahucio.
Planteada la cuestión de un modo preciso, en el sen-tido de que el procedimiento seguido ante la corte inferior no es el especial de desahucio, sino el de una acción ordi-dinaria bajo las prescripciones de la Ley de Enjuiciamiento Civil, no cabe abandonar las prescripciones de esta ley y acudir a la especial para aplicar en parte sus disposiciones. En su consecuencia, el término para apelar en este caso se rige por la disposición del artículo 295 del Código de En-juiciamiento Civil, enmendado según la ley de 11 de marzo de 1908.
La moción del apelado debe desestimarse.

Sin lugar.

Jueces concurrentes: Sres. Presidente del Toro y Aso-ciados "Wolf, Aldrey y Hutchison.